Citation Nr: 0923061	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  94-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for breast cancer, 
including as secondary to fibrocystic breast disease.  

2.  Entitlement to an initial compensable evaluation for 
fibrocystic breast disease prior to August 21, 2008.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for fibrocystic breast disease as of August 21, 2008.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for de Quervain's disease of the right wrist.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for de Quervain's disease of the left wrist.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1981, January 1982 to January 1986, and from January 1991 to 
June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1995, December 1998, and April 2004 
rating decisions of the Los Angeles, California; Roanoke, 
Virginia; and Decatur, Georgia, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  In the August 1995 
rating decision, in pertinent part, the RO denied entitlement 
to a TDIU and granted service connection for de Quervain's 
disease of the wrists and assigned 10 and 0 percent 
evaluations for the right and left wrist, respectively, 
effective August 1991.  Service connection for fibrocystic 
breast disease was granted in the December 1998 rating 
decision and assigned a 0 percent evaluation, effective 
December 1996.  Finally, in the April 2004 rating decision, 
the RO denied service connection for breast cancer, including 
as secondary to the service-connected fibrocystic breast 
disease.  

In July 2002 and October 2008 rating decisions, the RO 
increased the Veteran's evaluation for his service-connected 
de Quervain's disease of the left wrist and fibrocystic 
breast disease to both 10 percent disabling, effective August 
1991 and August 2008, respectively.  The Veteran was advised 
of the above grants of increased ratings; however, she did 
not withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the Veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

In November 1999, June 2003, and November 2007, the Board 
remanded the claims for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.

During the February 2009 hearing, the Veteran's 
representative raised informal claims for entitlement to 
service connection for a stomach disorder, including as 
secondary to medication prescribed for the service-connected 
right and left wrist disabilities, and entitlement to an 
annual clothing allowance due to her service-connected 
fibrocystic breast disease.  These issues are referred to the 
RO for any action deemed appropriate.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  

The Veteran contends that an increased rating is warranted 
for her service-connected fibrocystic breast disease, and 
service connection should be granted for her breast cancer.  
During the April 2009 hearing, the Veteran testified that her 
breast problems began in 1976 during her active service.  She 
stated that she encountered numerous amounts of cysts in her 
breasts, and while a biopsy was performed in-service, no 
signs of cancer were found in either breast.  Since discharge 
from service, the Veteran explained that she has had 
continuing pain and cysts in both breasts.  She further added 
that the cysts leak fluid and blood, which prevent her from 
sleeping at night and cause a pulling or tightening of the 
skin.  The Veteran asserts that her service-connected 
fibrocystic breast disease warrants a higher rating, and the 
cause of her breast cancer is the resulting scar tissue from 
the cysts associated with her fibrocystic breast disease.  

Review of the Veteran's service treatment records note the 
Veteran's complaints of soreness and lumps in her right 
breast for approximately four months in April 1978.  An 
excisional biopsy performed just above the nipple of the 
right breast in May 1978 revealed a cystic mass, and she was 
diagnosed with fibrocystic disease.  The Veteran returned to 
sick call in May 1980 with complaints of lumps and tenderness 
in her breasts.  Upon physical examination, the physician 
noted diffused fibrocystic changes with the discrete mass in 
the left breast.  She was diagnosed with fibrocystic disease 
and instructed to perform self-examinations.  

Post service treatment records reflect treatment for breast 
cancer and fibrocystic breast disease.  In June 2003, a 
mammogram revealed a suspicious mass on the left breast, and 
a cyst and solid mass on the right breast.  The cyst was 
aspirated under ultrasound and disappeared, whereas, the mass 
was biopsied and revealed ductal carcinoma in situ (DCIS), 
with suspicion for focal invasion.  She was diagnosed with 
right breast cancer and a left breast mass, highly suspicious 
for cancer.  A right breast mass lumpectomy with sentinel 
lymph nodes (LN) biopsy on the right was performed in 
September 2003.  The path revealed a tumor infiltrating 
ductal carcinoma with mixed mucinous features, Grade II, 
moderately differentiated.  The Veteran was diagnosed with 
breast cancer, status post lumpectomy, and partial radiation 
therapy (XRT) was elected.  A computerized tomography (CT) 
scan of her lungs in February 2006 showed abnormalities in 
the right breast consistent with recurrent breast cancer with 
possible left breast cancer, but without metastasis to the 
lungs.  

In May 2008, the Veteran had an incision and drainage (I&D) 
of an abscess on her right breast at her local VA outpatient 
treatment facility after complaining of a "golf ball" size 
cyst that was draining blood and pus.  It was also 
specifically noted that the Veteran's status post I&D of a 
right breast abscess was "associated with a known recurrent 
[R][ight] breast cancer."  

In August 2008, the Veteran was afforded a VA examination.  
The VA examiner, a staff physician, reviewed the claims file 
and physically examined the Veteran.  The examiner diagnosed 
the Veteran with fibrocystic breast disease and right breast 
cancer.  She opined that the Veteran's breast cancer is not 
related to her active service or caused by her service-
connected fibrocystic breast disease.  The examiner explained 
that based on a "literature review," there is no 
association between fibrocystic breast disease and breast 
cancer.  

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for breast cancer, 
including as secondary to fibrocystic breast disease, and 
whether an increased rating is warranted for the service-
connected fibrocystic breast disease, it is necessary that 
the Veteran undergo an additional VA examination conducted by 
an oncologist and dermatologist to reconcile the etiology of 
the Veteran's breast cancer and to address the current 
severity of her fibrocystic breast disease.  As indicated 
during the April 2009 hearing and reflected in the August 
2008 VA examination report, the August 2008 VA examination 
was conducted by a VA staff physician.  Although the VA 
examiner reviewed the claims file, physically examined the 
Veteran, and provided supportive rationale with her 
conclusions reached, the Board finds that due to the medical 
complexity of the two issues, a VA examination must be 
conducted by an oncologist and dermatologist to determine the 
nature and etiology of the Veteran's breast cancer and 
fibrocystic breast disease.  

In addition, the Veteran's service-connected fibrocystic 
breast disease is currently evaluated under Diagnostic Codes 
7628-7804.  Under Diagnostic Code 7628, benign neoplasms of 
the gynecological system or breast are rated according to 
impairment in function of the urinary or gynecological 
systems, or skin, and under Diagnostic Code 7804, a maximum 
evaluation of 10 percent is warranted in cases of superficial 
scars that are painful on examination.  While this appeal was 
pending, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Similarly, the 
rating criteria for gynecological conditions and disorders of 
the breast, including Diagnostic Code 7628, were revised, 
effective March 18, 2002.  As to the latter amendment, the 
revision pertaining to rating disorders of the breast did not 
alter the language of Diagnostic Code 7628, which provides 
that benign neoplasms of the gynecological system or breast 
are to be rated according to impairment in function of the 
urinary or gynecological systems, or skin.  38 C.F.R. § 4.116 
(2008).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  There is no indication that the RO 
considered both the former and current schedular criteria 
when evaluating the Veteran's service-connected fibrocystic 
breast disease.  Given the disparity within the record and 
inadequate medical findings, a new VA examination is 
warranted to properly and completely evaluate the Veteran's 
service-connected fibrocystic breast disease.  

Turning to the Veteran's claims for increased ratings for her 
service-connected de Quervain's disease of both wrists, 
review of the evidentiary record shows that the Veteran's 
most recent VA examination in conjunction with her claims was 
conducted in August and September of 2008.  While the VA 
examination report notes physical examination findings, which 
include sensory nerve conduction, motor nerve conduction, and 
sensory study results, the report does not contain range of 
motion findings for the wrists or any comments as to whether 
the Veteran's disabilities are manifested by painful motion, 
weakness, fatigability, and incoordination.  The Board is 
aware of the statement contained within the Physical Medicine 
Rehab Procedure Report section of the examination report that 
indicates normal range of motion findings for both wrists, 
but there are no actual measurements, in degrees, to support 
the statement.  In addition, the Veteran testified during the 
April 2009 hearing that a goniometer was never used during 
the VA examination.  As such, the Board considers the VA 
examination inadequate, and a new VA examination is necessary 
to address the current severity of the disability.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), citing 
to Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of VA's duty to assist in a case involving a 
claim for higher rating include the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed 
one); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(The Board must consider other potentially applicable 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disabilities in reaching its decision).  

The Board notes that the law also provides that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In the present case, as the Veteran has claims for 
service connection and increased evaluations, the Board 
cannot proceed with the TDIU claim until there has been final 
adjudication of the Veteran's other claims.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the Veteran's 
claims on appeal.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met.  

2.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the etiology of her breast cancer, and 
the nature and severity of her service-
connected fibrocystic breast disease, de 
Quervain's disease of the right wrist, 
and de Quervain's disease of the left 
wrist.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for review.  

a.  Specifically, with regard to the 
Veteran's service connection claim for 
breast cancer, the scheduled VA 
examination must be conducted by a board 
certified oncologist to determine the 
nature and etiology of her breast cancer.  
The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (50 percent probability 
or more) that the Veteran's breast cancer 
was caused or aggravated by the Veteran's 
fibrocystic breast disease.  If the 
examiner finds that the Veteran's breast 
cancer is aggravated by the fibrocystic 
breast disease, he/she should indicate 
the degree of its current degree of 
disability.  If the breast cancer was not 
caused or aggravated by the fibrocystic 
breast disease, the examiner should state 
so and provide a medical etiology for the 
Veteran's breast cancer.  The rationale 
for any opinion expressed should be set 
forth.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  

b.  With regard to the service-connected 
fibrocystic breast disease, the Veteran 
must be afforded VA examinations with a 
board certified oncologist and 
dermatologist.  The oncologist should 
describe the current severity and nature 
of the Veteran's current fibrocystic 
breast disease in detail.  Thereafter, 
the dermatologist should describe all 
manifestations of the fibrocystic breast 
disease, in particular, the scars, in 
detail.  The report must contain all 
information necessary to rate her 
disability under the former and current 
criteria for skin disorders.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  It is imperative 
that the examiner provide a precise 
percentage of the entire body or exposed 
area affected by the Veteran's scars.  In 
addition, the examiner should also offer 
a description in measurements of the area 
covered in square inches of the Veteran's 
scars.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

c.  With regard to the Veteran's right 
and left wrist disabilities, any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The report should 
list all subjective complaints and 
objective findings in detail, including 
the ROM of both wrists in degrees.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain.  In this regard, the 
examiner should set forth the Veteran's 
range of motion findings and note any 
pain, pain on use, weakness, 
incoordination, or excess fatigability.  
The examiner should describe whether any 
existing pain significantly limits 
functional mobility of the wrist during 
flare-ups or when repeatedly used.  The 
examiner should also identify any 
associated neurological deficiencies 
associated with the Veteran's right and 
left wrist disabilities.  The severity of 
each neurological sign and symptom should 
be reported.  If no neurological 
impairment is present, the examiner 
should so state.  

d.  The examiners should also state 
whether it is at least as likely as not 
that any of the Veteran's service-
connected disabilities precludes her from 
securing or following substantially 
gainful employment.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


